                                   1

                                   2

                                   3
                                                                      UNITED STATES DISTRICT COURT
                                   4                                 NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     CRAIG K. MARTIN,                                    CASE NO. 18-cv-04653-YGR
                                                        Plaintiff,                           ORDER (1) DENYING RULE 4(M) MOTION,
                                   7
                                                                                             (2) GRANTING RULE 12(B)(6) MOTION AS
                                                  vs.                                        IT RELATES TO ALL FEDERAL CLAIMS,
                                   8                                                         AND (3) REMANDING STATE-LAW CLAIMS
                                         MASOOD ORDIKHANI, ET AL.,                           FOR LACK OF JURISDICTION
                                   9
                                                        Defendants.                          Re: Dkt. Nos. 24, 25
                                  10

                                  11          Plaintiff Craig K. Martin, proceeding pro se, commenced this action against defendants
Northern District of California
 United States District Court




                                  12   Masood Ordikhani, Harlan Kelly, Jr., Ivy Fine, Benjamin Poole, Kathryn How,1 Michael L.

                                  13   Brown, the San Francisco Public Utilities Commission (“SFPUC”), and Does 1 through 25, in the

                                  14   Superior Court of the State of California, County of San Francisco. (Dkt. No. 1 (“Notice of

                                  15   Removal”).) In his First Amended Complaint, plaintiff alleges the following causes of action:

                                  16   (1) race and age discrimination, race-based harassment, and pretextual termination under the

                                  17   California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12940 et seq., and

                                  18   wrongful termination in violation of public policy against all defendants; (2) negligent hiring,

                                  19   training, retention, supervision, and/or control against SFPUC, Kelly, and “Does 1–100 [sic]”;

                                  20   (3) harassment against all defendants; (4) age discrimination against all defendants; (5) libel per se

                                  21   against all defendants; (6) intentional infliction of emotional distress against all defendants;

                                  22   (7) negligent infliction of emotional distress against all defendants; (8) intentional interference

                                  23

                                  24          1
                                                Plaintiff apparently misspelled How’s name as “Howe” in his original complaint and as
                                       “Ho” in his First Amended Complaint. The Court understands the correct spelling of the name to
                                  25   be “How,” which it uses herein.
                                   1   with contract and/or prospective economic advantage against all defendants except SFPUC;

                                   2   (9) negligent interference with contract and/or prospective economic advantage against all

                                   3   defendants except SFPUC; and (10) hostile work environment against all defendants. (See

                                   4   generally Dkt. No. 22 (“FAC”) at 7–20.)

                                   5           Now before the Court are two motions: (1) a motion to dismiss plaintiff’s FAC pursuant to

                                   6   Federal Rule of Civil Procedure 12(b)(6) filed by defendants Ordikhani, Fine, Poole, and Brown

                                   7   (the “Served Defendants”), (Dkt. No. 24 (“Rule 12(b)(6) Motion”)); and (2) defendants How’s and

                                   8   Kelly’s motion to be dismissed from this action for failure to serve summons and complaint

                                   9   pursuant to Federal Rule of Civil Procedure 4(m), (Dkt. No. 25 (“Rule 4(m) Motion”)). Having

                                  10   carefully considered the papers submitted and the pleadings in this action, and for the reasons set

                                  11   forth below, the Court ORDERS as follows: The Court: (i) DENIES How’s and Kelly’s Rule 4(m)
Northern District of California
 United States District Court




                                  12   motion; (ii) GRANTS Served Defendants’ Rule 12(b)(6) motion as it relates to all federal claims;

                                  13   and (iii) REMANDS the state-law claims for lack of jurisdiction.

                                  14      I.      RELEVANT BACKGROUND

                                  15           Plaintiff initiated this action on June 28, 2018, in the Superior Court of the State of

                                  16   California, County of San Francisco. (See Exh. A to Notice of Removal.) Served Defendants

                                  17   subsequently removed the action to this Court pursuant to 28 U.S.C. § 1441, based on the Court’s

                                  18   original jurisdiction over actions arising under federal law. (Id.) On August 20, 2018, Served

                                  19   Defendants moved to dismiss plaintiff’s original complaint pursuant to Rule 12(b)(6), which the

                                  20   Court granted with leave to amend. (Dkt. Nos. 12, 20 (“MTD Order”).) In so doing, the Court

                                  21   dismissed with prejudice plaintiff’s claim for race discrimination under Title VII of the Civil

                                  22   Rights Act of 1964 and, to the extent he brought such a claim, his claim for age discrimination

                                  23   under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., “to the

                                  24   extent these two claims are asserted against defendants in their individual capacities.” (MTD

                                  25   Order at 4–5.) The Court otherwise gave plaintiff leave to amend with respect to these two claims
                                                                                       2
                                   1   so that he may allege clearly the basis for the same. Because the two federal claims provided the

                                   2   sole basis for subject matter jurisdiction in this case, the Court deferred ruling on plaintiff’s

                                   3   remaining state-law claims “unless and until a federal claim is properly alleged.” (Id. at 4.)

                                   4            Plaintiff subsequently filed his FAC, which purports to sue each individual defendant in

                                   5   his or her individual and official capacities. (See FAC at 1.) On December 20, 2018, Served

                                   6   Defendants filed the instant Rule 12(b)(6) motion, and defendants How and Kelly filed the instant

                                   7   Rule 4(m) motion. Plaintiff’s response to both motions was due on January 3, 2019, but no timely

                                   8   response was filed. (Dkt. Nos. 26, 27.) Accordingly, on January 14, 2019, the Court issued an

                                   9   Order to Show Cause why it should not dismiss plaintiff’s claims against all defendants for failure

                                  10   to prosecute. (Dkt. No. 28.)2 Plaintiff subsequently responded only to the Served Defendants’

                                  11   motion on January 16, 2019, (Dkt. No. 30 (“Opposition”)), and filed a proof of service on January
Northern District of California
 United States District Court




                                  12   22, 2019, indicating hand service of the summons and FAC on the Mayor of San Francisco but

                                  13   purportedly pertaining to defendants How, Kelly, and SFPUC. (Dkt. No. 31.)

                                  14      II.       LEGAL STANDARD

                                  15            Federal courts are “courts of limited jurisdiction,” and it is “presumed that a cause lies

                                  16   outside this limited jurisdiction[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                  17   (1994) (citation omitted). The bases for federal subject matter jurisdiction are (1) federal question

                                  18   jurisdiction under 28 U.S.C. § 1331; and (2) diversity of citizenship jurisdiction under 28 U.S.C.

                                  19   § 1332. With respect to the former, federal question jurisdiction requires a civil action to arise

                                  20   under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331. A claim “arises

                                  21   under” federal law only if a “well-pleaded complaint” facially alleges a cause of action based on

                                  22   federal law—“an actual or anticipated defense” does not confer federal jurisdiction. Vaden v.

                                  23

                                  24            2
                                                The Court also vacated the hearing on the pending motions, which was set for February
                                       12, 2019, indicating that it would reset a hearing date to the extent necessary once briefing on the
                                  25   motions was complete.
                                                                                          3
                                   1   Discover Bank, 556 U.S. 49, 60 (2009); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

                                   2   Because subject matter jurisdiction “involves a court’s power to hear a case, [it] can never be

                                   3   forfeited or waived.” United States v. Cotton, 535 U.S. 625, 630 (2002).

                                   4             Federal courts are obligated to decide issues of subject matter jurisdiction sua sponte at

                                   5   any time it appears that subject matter jurisdiction may be lacking. Fed. R. Civ. P. 12(h)(3);

                                   6   Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983) (“[T]he court is under a

                                   7   continuing duty to dismiss an action whenever it appears that the court lacks jurisdiction.”). “If

                                   8   the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

                                   9   action.” Fed R. Civ. P. 12(h)(3).

                                  10             Where a complaint alleges a sufficient federal question to confer subject matter

                                  11   jurisdiction, the federal court may exercise supplemental jurisdiction over additional related state-
Northern District of California
 United States District Court




                                  12   law claims. See 28 U.S.C. § 1376(a); Aragon v. Federated Dep’t Stores, Inc., 750 F.2d 1447,

                                  13   1457–58 (9th Cir. 1985). However, if a complaint does not present a “federal claim upon which to

                                  14   append the related state cause of action, the federal court has no basis for asserting jurisdiction”

                                  15   over the state-law claim. Aragon, 750 F.2d at 1458.

                                  16      III.       DISCUSSION

                                  17             As an initial matter, the Court notes that Federal Rule of Civil Procedure 4(m) allows for

                                  18   dismissal of a defendant if the plaintiff fails to serve that defendant a copy of the summons and

                                  19   complaint within 90 days after the complaint is filed. See Fed. R. Civ. P. 4(m); see also Fed. R.

                                  20   Civ. P. 12(b)(5) (permitting a defendant to file a motion to dismiss based on “insufficient service

                                  21   of process”).3 However, given the discretion afforded to district courts in extending time for

                                  22
                                                 3
                                  23             Plaintiff’s attempted service on Kelly and How failed to comply with the service
                                       requirements set forth in sections 415.10–30 of the California Code of Civil Procedure. There is
                                       no indication that plaintiff attempted personal service under section 415.10 or substitute service
                                  24   under section 415.20, and section 415.30 requires more than simply mailing the complaint and
                                       summons to an individual defendant. See Cal. Civ. Proc. Code § 415.30 (requiring plaintiff to
                                  25   mail a copy of the complaint and summons “to the person to be served, together with two copies
                                                                                         4
                                   1   service even in the absence of good cause, coupled with plaintiff’s pro se status, the Court declines

                                   2   to dismiss How and Kelly based on plaintiff’s failure to serve timely. See Oyama v. Sheehan (In

                                   3   re Sheehan), 253 F.3d 507, 512–13 (9th Cir. 2001) (discussing Rule 4(m)’s “good cause” standard

                                   4   and the discretion afforded a district court in extending the time for service even in the absence of

                                   5   good cause); Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688

                                   6   (9th Cir. 1988) (finding that service requirements of Rule 4 are viewed as “flexible” and “should

                                   7   be liberally construed so long as a party receives sufficient notice of the complaint”) (internal

                                   8   quotation marks omitted). Accordingly, How and Kelly’s Rule 4(m) motion is DENIED.

                                   9           Turning to the Rule 12(b)(6) motion, Served Defendants argue that plaintiff “has still

                                  10   failed to make out a plausible claim for relief” and therefore move to dismiss the FAC in its

                                  11   entirety. (Dkt. No. 24-1 at 1.) As mentioned previously, the Court granted Served Defendants’
Northern District of California
 United States District Court




                                  12   prior motion to dismiss on the narrow ground that plaintiff failed to state a claim as a matter of law

                                  13   under both Title VII and the ADEA, insofar as he brought an ADEA claim. (MTD Order at 3–4.)

                                  14   The Court dismissed both claims with prejudice to the extent that plaintiff asserted either claim

                                  15   against defendants in their individual capacities because neither federal statute imposes individual

                                  16   liability, and plaintiff did not allege “that any of the defendants employed him, or otherwise argue

                                  17

                                  18
                                       of the notice and acknowledgment . . . and a return envelope, postage prepaid, addressed to the
                                  19   sender”); Mason v. Genisco Tech. Corp., 960 F.2d 849, 851–52 (9th Cir. 1992) (“[E]ven if the
                                       defendant receives actual notice by mail, service is ineffective [under California law] unless the
                                  20   defendant timely returns the acknowledgment form or the plaintiff attempts follow-up service by
                                       some other method.”). Moreover, assuming that plaintiff’s hand delivering a copy of the
                                       complaint and summons to the Mayor of San Francisco constitutes effective service of process on
                                  21   SFPUC, which the Court does not decide, such service does not cure the deficiencies in his service
                                       as to Kelly and How. See, e.g., Daly-Murphy v. Winston, 837 F.2d 348, 355 (9th Cir. 1987)
                                  22   (finding Rule 4 requires “personal service, and not service at the place of employment” when
                                       defendants are sued in their individual capacities in addition to their official capacities); Lopez v.
                                  23   Cal. Dep’t of Corr. & Rehab., No. SA CV 13-00238 JGB (RZ), 2013 WL 5675518, at *2 (C.D.
                                       Cal. Oct. 15, 2013) (dismissing all individual defendants, California Department of Corrections
                                       and Rehabilitation employees sued in both in their individual and official capacities, for plaintiff’s
                                  24   failure to serve them, noting “[t]he greater problem for Plaintiff is that he also targeted these six
                                       defendants in their individual capacity but did not serve them with process”) (emphasis in
                                  25   original).
                                                                                          5
                                   1   that they meet the definition of ‘employer’ as defined by the statute.” (Id. at 3.) In so doing, the

                                   2   Court noted that plaintiff did not specify whether his cause of action for age discrimination

                                   3   asserted a federal claim based on the ADEA or a state claim based on FEHA. (Id.) “[O]ut of an

                                   4   abundance of caution[,]” the Court assumed that plaintiff brought the claim under the ADEA

                                   5   because absent a federal claim, namely Title VII or ADEA, the Court lacks subject matter

                                   6   jurisdiction based upon the existence of a federal question. Id.; see also 28 U.S.C. § 1331.

                                   7           Unlike plaintiff’s initial complaint, the FAC asserts no federal claims. Plaintiff again fails

                                   8   to specify whether the age discrimination claim is based on the ADEA, but the FAC states that the

                                   9   claim is brought pursuant to “laws under the state of California,” presumably FEHA. (FAC at 7,

                                  10   11.) To the extent the FAC may be read as asserting claims that may be actionable under both

                                  11   state and federal law, plaintiff’s opposition brief removes any doubt in this regard. Namely,
Northern District of California
 United States District Court




                                  12   plaintiff clarifies therein that he “has not alleged any federal causes of action.” (Opposition at

                                  13   ECF p. 2 (emphasis supplied).) Moreover, he states that “[i]n the event that the court finds a

                                  14   federal cause of action, the Plaintiff herebys voluntararly [sic] dismisses said cause of action.”

                                  15   (Id.) Accordingly, Served Defendants’ Rule 12(b)(6) motion is GRANTED as it pertains to any

                                  16   federal claims.

                                  17           Because the parties in this case are non-diverse, (see FAC ¶¶ 1–9; see also Opposition at

                                  18   ECF p. 2), the previously-dismissed, and now-absent, federal claims provided the sole basis for

                                  19   federal subject matter jurisdiction in this case. See 28 U.S.C. § 1331. Ninth Circuit authority

                                  20   counsels that where federal claims giving rise to federal subject matter jurisdiction have dropped

                                  21   out of the litigation, “[i]t is generally within the court’s discretion to either retain jurisdiction to

                                  22   adjudicate the pendent state claims or to remand them to state court.” Harrell v. 20th Century Ins.

                                  23   Co., 934 F.2d 203, 205 (9th Cir. 1991). However, “it is generally preferable for a district court to

                                  24   remand remaining pendent claims to state court.” Id. “[W]hen the federal-law claims have

                                  25   dropped out of the lawsuit in its early stages and only state-law claims remain, the federal court
                                                                                         6
                                   1   should decline the exercise of jurisdiction . . . .” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

                                   2   350 (1988) (footnote omitted) (emphasis supplied). Accordingly, because all federal claims have

                                   3   been dismissed, leaving only a slew of state-law claims, the Court lacks independent federal

                                   4   subject matter jurisdiction over this action. Given that the case is in its early stages, the Court

                                   5   declines to exercise supplemental jurisdiction over the state-law claims and hereby REMANDS the

                                   6   same to state court.4

                                   7      IV.       CONCLUSION

                                   8            For the foregoing reasons, the Court: (i) DENIES How’s and Kelly’s Rule 4(m) motion; (ii)

                                   9   GRANTS Served Defendants’ Rule 12(b)(6) motion with respect to all federal claims; and, (iii)

                                  10   REMANDS to state court all remaining state-law claims.

                                  11            This Order terminates Docket Numbers 24 and 25. The Clerk shall close the case file.
Northern District of California
 United States District Court




                                  12            IT IS SO ORDERED.

                                  13

                                  14
                                       Dated: February 6, 2019
                                  15                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                                4
                                                 Accordingly, the Court does not address Served Defendants’ arguments pertaining to the
                                  25   sufficiency of the claims as alleged in the FAC.
                                                                                        7
